     Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 1 of 37



Sanjay Wadhwa
Adam S. Grace
Nancy A. Brown
Tejal D. Shah
Attorneys for the Plaintiff
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
Brookfield Place
200 Vesey Street, Suite 400
New York, New York 10281-1022
(212) 336-1023 (Brown)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
SECURITIES AND EXCHANGE
COMMISSION,

                                   Plaintiff,                      19 Civ.   ( )

                           v.
                                                                   COMPLAINT AND
JASON SUGARMAN,                                                    JURY DEMAND

                                    Defendant.
-------------------------------------------------------------- x

         Plaintiff Securities and Exchange Commission ("Commission"), for its Complaint against

Defendant Jason Sugarman ("Sugarman"), alleges as follows:

                                 SUMMARY OF THE ALLEGATIONS

         1.       Over athree-year period beginning in late 2013, Sugarman and his business

partner, Jason Galanis ("Galanis"), working with others, stole $43 million from unwitting

pension funds to finance the acquisition of a global financial conglomerate of European and

Bermuda insurers, and investment advisers based in Virginia and Connecticut. Along the way,

and through a series of fraudulent transactions made complex enough to cover their tracks,

Sugarman, Galanis and their confederates also victimized a Native American tribal corporation

and surreptitiously siphoned millions of dollars in cash from the entities that they acquired.
     Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 2 of 37



       2.      In its wake, the scheme left the investment advisers defunct, the European insurer

in administrative receivership, the Bermuda insurance holding company delisted from the

Bermuda Stock Exchange, the Native American tribal corporation nominally indebted for $60

million, and the pension funds with a $43 million investment in worthless securities. Sugarman,

however, benefitted immensely from the scheme; indeed, to a large extent, he was the biggest

winner from the fraud, ending up with voting control over corporate assets that were acquired

with bond proceeds, and from which he ultimately siphoned almost $9 million in cash for his

direct and personal benefit.

       3.      Sugarman carried out the scheme with eight other individuals who have already

been charged by the Commission: Galanis, Devon Archer ("Archer"), Bevan Cooney

("Cooney"), Hugh Dunkerley ("Dunkerley"), John Galanis, Gary Hirst ("Hirst"), Francisco

Martin ("Martin") and Michelle Morton ("Morton") (together, the "Previously Charged

Defendants"). See SEC v. Archer, et al., 16 Civ. 3505 (WHP) (S.D.N.Y.).1

       4.      Galanis and his father, John Galanis, kicked off the centerpiece of the scheme in

March 2014, when they convinced a Native American tribal corporation, the Wakpamni Lake

Community Corporation ("WLCC" or "Tribal Corporation"), to become the issuer of limited

recourse bonds that the father-son duo had already structured (the "Tribal Bonds" or "Bond")

The proceeds from the Bond sales were supposed to be used by the Tribal Corporation to




         The United States Attorney's Office for the Southern District of New York filed parallel
charges against all of the Previously Charged Defendants, except Martin. See United States v.
Archer, et al., 16 Cr. 371 (RA) (S.DN.Y.) (the "Criminal Action"). All of the Previously
Charged Defendants who were named in the Criminal Action either pled guilty to criminal
charges, or were convicted of those charges after trial. Archer was granted a new trial, an order
that is currently on appeal to the Second Circuit. Morton has renewed an earlier unsuccessful
motion to withdraw her guilty plea.
                                                2
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 3 of 37



purchase an annuity as an investment that could generate sufficient income to pay interest to

bondholders.

               However, from the outset, Galanis and Sugarman —who were referred to by other

scheme participants as the "two Jasons" and "50/50 business partners" —intended to use the

proceeds from the issuance of the Tribal Bonds for their own purposes and benefit. In April

2014, when an initial issuance of $20 million in bonds seemed imminent, Galanis emailed

Sugarman: "We would have discretion over the bond. Let's discuss how it can be allocated."

               Having secured WLCC as the issuer, the next step was to identify unwitting

investors to buy the Tribal Bonds. To accomplish that, Sugarman and Galanis devised a plan to

obtain control over investors' funds by acquiring investment advisers who would use their

investment authority to purchase the Bonds for their clients. Sugarman provided financing,

through companies that he controlled, to purchase two investment advisers with authority over

client funds. Once the adviser firms were acquired, Morton, whom Sugarman and Galanis

installed at the helm of the advisers, did what Sugarman and Galanis intended, and used client

funds to purchase the Tribal Bonds in client accounts.

       7.      First, in August 2014, Sugarman financed the purchase of Hughes Capital

Management, LLC ("Hughes") —which managed approximately $900 million for various

pension funds —and Morton assumed the role of CEO. Second, in April 2015, Sugarman and

Galanis financed Hughes' acquisition of another investment adviser with still more pension fund

clients' funds under management, Atlantic Asset Management LLC ("AAM"), and they put

Morton in charge of the larger enterprise. Sugarman and Galanis exercised undisclosed control

over both Hughes and AAM.
     Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 4 of 37



        8.     On August 20, 2014, Galanis, Morton and Hirst, acting with Sugarman's

knowledge and consent, directed Hughes' clients' purchases of the first $27 million tranche of

bonds. That same day, Galanis sent Sugarman a spreadsheet describing a proposed allocation of

the Tribal Bonds proceeds. The proposed allocation did not include a purchase of an annuity, as

contemplated by the Bond's issuing documents, but, instead, showed the distribution of most of

the net proceeds for the benefit of Sugarman, Galanis and entities that they controlled. In the

weeks following Hughes' clients' purchases of the Bonds, Galanis, Sugarman and the other

Previously Charged Defendants executed their plan to misappropriate all of the proceeds and

none of the proceeds was invested in any annuity.

        9.     In Apri12015, Sugarman, Galanis and the other Previously Charged Defendants

replicated the scheme. Galanis, acting with the knowledge and consent of Sugarman, instructed

Morton to direct the purchase of $16.2 million in Tribal Bonds with an AAM's client's funds.

Once those funds were directed to Sugarman's and the Previously Charged Defendants' control,

they misappropriated the proceeds for their benefit. Again, none of the proceeds was ever

invested in a legitimate annuity.

        10.    Sugarman, Galanis, and the Previously Charged Defendants divvied up the

misappropriated proceeds, either using them to acquire entities, to shore up the operations of

their existing companies, to pay back debts, to compensate scheme participants, to buy real

estate, or to make other investments for their individual benefit.

                                          VIOLATIONS

       11.     By virtue of the conduct alleged herein, Sugarman directly or indirectly, singly or

in concert, violated Sections 17(a)(1) and (3) of the Securities Act of 1933 ("Securities Act") [15

U.S.C. §§ 77q(a)(1) and (3)], or, in the alternative, Section 15(b) of the Securities Act [15 U.S.C.
     Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 5 of 37



§ 77o(b)], by aiding and abetting Galanis's violations of Sections 17(a)(1) and (3) of the

Securities Act [15 U.S.C. §§ 77q(a)(1) an (3)]; and Section 10(b) of the Securities Exchange Act

of 1934 ("Exchange Act") [15 U.S.C. § 78j(b)], and Rules lOb-5(a) and (c) thereunder [17

C.F.R. §§ 240.1Ob-5(a) and (c)], or, in the alternative, Section 20(e) of the Exchange Act [15

U.S.C. § 78t(e)] by aiding and abetting Galanis's violations of Section 10(b) of the Exchange Act

[15 U.S.C. § 78j(b)], and Rules lOb-5(a) and (c) thereunder [17 C.F.R. §§ 240.1Ob-5(a) and (c)].

                                 JURISDICTION AND VENUE

        12.    The Commission brings this action pursuant to the authority conferred upon it by

Section 20(b) of the Securities Act [15 U.S.C. § 77t(b)] and Sections 21(d)(1) and 21(d)(5) of the

Exchange Act [15 U.S.C. §§ 78u(d)(1) and 78u(d)(5)], seeking a final judgment: (a) restraining

and permanently enjoining Sugarman from engaging in the acts, practices and courses of

business alleged against him herein; (b) ordering Sugarman to disgorge all ill-gotten gains and to

pay prejudgment interest on those amounts; (c) prohibiting Sugarman from acting as an officer or

director of a public company pursuant to Section 20(e) of the Securities Act [15 U.S.C. § 77t(e)]

and Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)]; and (d) imposing civil money

penalties on Sugarman pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and

Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

       13.     This Court has jurisdiction over this action, and venue lies in this District,

pursuant to Section 22(a) of the Securities Act [15. U.S.C. § 77v(a)] and Sections 21(d) and 27

of the Exchange Act [15. U.S .C. §§ 78u(e) and 78aa]. Sugarman, directly or indirectly, made

use of the means or instruments of transportation or communication in interstate commerce, or of

the mails, or of a facility of a national securities exchange, in connection with the transactions,

acts, practices, or courses of business alleged herein, certain of which occurred in this District.
     Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 6 of 37



For example, Burnham Securities Inc. ("Burnham Securities"), the placement agent for the sale

of the Tribal Bonds, on whose investment committee and Board Sugarman sat, was located in

New York, New York, and Sugarman attended meetings throughout the relevant period in this

District. In addition, one of the Tribal Bonds at issue was held in, and transferred between,

brokerage accounts at a brokerage firm in New York, New York.

                                          DEFENDANT

          14.   Jason Sugarman, age 47, resides in Los Angeles, California. During the relevant

period, he served as an officer and director of Valor Group Ltd. ("VGL"), a Bermuda-based

insurance conglomerate, and was a Director and an indirect owner ofthen-SEC-registered

broker-dealer and investment adviser Burnham Securities.

                    OTHER RELEVANT INDIVIDUAL AND ENTITIES

          15.   Galanis, age 48, resides at Terminal Island Federal Correctional Institution in San

Pedro, California. In January 2017, Galanis pled guilty to criminal charges in connection with

the Tribal Bonds scheme and is currently serving a sentence of 173 months (60 months of which

are to be served consecutively to a sentence he received in connection with another, unrelated

fraud).2 Throughout the Tribal Bonds scheme, Galanis used a company he controlled, Thorsdale

Fiduciary and Guaranty Company Ltd. ("Thorsdale"), as a vehicle to distribute misappropriated

assets.

          16.   Burnham Securities, anow-defunct SEC-registered broker-dealer based in New

York, New York, served as the placement agent for the Tribal Bonds. At all relevant times,



l      Jason Galanis appealed that sentence, and on January 10, 2019, the Second Circuit
remanded his case back to the District Court presiding over his sentencing for the earlier fraud
(United States v. Galanis, 15 Cr. 643 (PKC) (S.D.N.Y.) ("Gerova"), for consideration of his
motion to vacate his Gerova sentence on the basis of ineffective assistance of counsel pursuant to
Fed. R. Crim. P. 33.
     Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 7 of 37



Sugarman indirectly owned an interest in Burnham Securities and was a member of its and its

holding company's Board of Directors.

       17.    VGL (f/k/a Wealth Assurance Holdings Ltd. ("WAH")) is a life insurance

holding company headquartered in Bermuda. It was incorporated in the British Virgin Islands in

2013 as WAH, and changed its name to VGL in December 2014. From December 2013 through

November 2016, its Class B common shares were listed on the Bermuda Stock Exchange.

Through COR International, a Delaware company that he controls, Sugarman holds significant

ownership interests in WAH, and its successor, VGL. More specifically, when the conduct

described herein took place, Sugarman owned all of VGL's Class A voting shares and most of its

Class B economic shares. In addition, Sugarman was the Chairman and CEO of WAH, and,

subsequently, a director and officer of VGL. Sugarman and Galanis arranged for VGL to

purchase three foreign insurance companies relevant to the Tribal Bonds scheme:

              1.      Wealth-Assurance AG ("Wealth-Assurance") is a Liechtenstein

       insurance company~acquired by VGL (then WAH) in 2013. Sugarman appointed

       Dunkerley as President, Managing Director and member of the Board of Directors.

       Wealth-Assurance then provided financing for the purchase of Hughes by GMT Duncan

       LLC ("GMT"). Wealth-Assurance's subsidiary, BFG Investments, was an indirect

       owner of Hughes and AAM by virtue of an ownership interest it acquired in GMT.

              2.      Valorlife Lebensversicherungs AG ("Valorlife") is a Liechtenstein-

       based insurer. In November 2014, Sugarman and Galanis arranged for Wealth-Assurance

       to purchase Valorlife with $11 million in Tribal Bond proceeds. In Apri12015, Valorlife

       then provided the financing for the purchase of AAM. Valorlife and Wealth-Assurance

       are currently under administrative receivership.



                                                7
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 8 of 37



               3.      VL Assurance ("VL Assurance") is a Bermuda-based insurer. In April

       2015, Sugarman and Galanis arranged for VGL to purchase VL Assurance using a Tribal

       Bond. VL Assurance then funneled over $8 million to Sugarman as purported loans to

       him or his affiliated entity.

       18.     GMT was Hughes' and AAM's parent company.

                                            FACTS

   A. The Partnership of the "Two Jasons" and Their History of Coordination in
      Misappropriating Assets of An Acquired Company

       19.     Sugarman and Galanis were business partners in the Tribal Bonds scheme. They

were in frequent contact with each other, sometimes exchanging multiple communications a day

by email and phone, as well as through messaging services designed to conceal and destroy their

communications, like Wickr, an end-to-end encrypted and content-expiring messaging

application. Their relationship was so close that Galanis frequently referred to Sugarman in

meetings and emails as "Sug" or "Sugie Bear." Other scheme participants referred to them as

the "two Jasons." Dunkerley, whom Sugarman enlisted to serve as his nominee in connection

with various aspects of the scheme in order to avoid scrutiny, described the two as 50/50

partners, and Galanis as the "brains," and Sugarman as the "brawn" in their scheme. In

Dunkerley's view, Sugarman's brawn came from his vast business connections to wealthy,

successful investors, connections Sugarman developed and cultivated through his father-in-law.

       20.     Galanis regularly consulted with Sugarman to obtain his approval on even small

expenditures of scheme proceeds. On one occasion in 2013, Galanis made sure he had

Sugarman's approval to pay a lawyer $25,000 out of the closing proceeds of their acquisition of

Wealth-Assurance.




                                                8
     Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 9 of 37



        21.    The Tribal Bonds scheme was not the first time that Sugarman and Galanis used

their control of an acquired entity to siphon cash for their own benefit. The first time occurred

only weeks after they worked together to acquire Wealth-Assurance.

        22.    In December 2013, Sugarman and Galanis arranged to acquire Wealth-Assurance.

Thorsdale entered into a share purchase agreement with WAH, pursuant to which Thorsdale

committed to contributing €3,000,000 to Wealth-Assurance in January 2014 to fund the final

payment to Wealth-Assurance's sellers, in satisfaction of the acquisition agreements, while

maintaining its statutory capital requirements. WAH's counsel sent Sugarman and Galanis drafts

of the agreement by email in December 2013 prior to its execution.

        23.    However, Thorsdale's purchase money ended up coming from Wealth-

Assurance's own funds, because Sugarman and Galanis arranged to have Wealth-Assurance

make a sham investment and then diverted the funds back to the transaction's escrow agent.

        24.    At a meeting of Wealth-Assurance's Board of Directors on January 7, 2014, after

a presentation by Sugarman and Dunkerley, the Board (which included Dunkerley and

Sugarman) approved a €4 million investment of the company's capital in an Irish fund called

Ballybunion Caplain UK Focus Growth Fund ("Ballybunion"), an investment that would have

deployed Wealth-Assurance's assets in a way that met the requirements set by the Liechtenstein

insurance regulators. By email dated January 17, 2014 to the Board, Dunkerley, acting at

Sugarman's and Galanis's direction, advised that the investment should be directed to

Ballybunion's U.S. dollar class and the funds wired to a U.S. bank account in Ballybunion's

name.

        25.    On the day before, January 16, 2014, Sugarman had his assistant ("Sugarman's

Assistant") incorporate a limited liability company bearing the Ballybunion name in Nevada, and



                                                 G]
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 10 of 37



caused a bank account to be opened in that name. That Ballybunion entity had no connection

with any Irish investment manager of the same name, and was controlled by Sugarman and

Galanis.

        26.    Per Dunkerley's instructions, Wealth-Assurance wired the money to the fake

Ballybunion's account in the U.S. on January 21, 2014, but that bank rejected the wire. Faced

with an urgent need to find another financial institution that would accept the wire, on January

23, 2014, two days later, Sugarman directed Sugarman's Assistant to a branch of a bank ("Bank

A") where Sugarman had ahigh-level contact, to open an account in the fake Ballybunion's

name, and facilitated the process by introducing Sugarman's Assistant to a bank officer as

Manager of the fund. At the same time, Sugarman also introduced a purported representative of

Thorsdale, ("Thorsdale Representative"), Galanis's entity, so that the Thorsdale Representative,

too, could open an account. Sugarman represented to the bank officer that he had done business

with both representatives, and vouched for them and their entities. He described Ballybunion,

not as the U.S. arm of any Irish investment manager, but as an "entity focused on private equity

investments, with a focus on real estate," and assured the Bank A officer that Ballybunion did

not trade securities or "manage[] public investments as its business, either for itself or others."

       27.     On January 24, 2014, the Ballybunion account at Bank A received a wire for $5.4

million from Wealth-Assurance. That same day, the Ballybunion account wired a little more

than $4.1 million out to the Thorsdale account at Bank A, and it, in turn, wired a little over $4

million out to Novalaw-GJP, a Luxembourg law firm that served as the escrow agent for WAH's

purchase of Wealth-Assurance, in satisfaction of Thorsdale's obligation to contribute €3,000,000

to Wealth-Assurance under its December 2013 share purchase agreement. Galanis sent

Sugarman a copy of the outgoing wire confirmation by email on January 25, 2014.



                                                 10
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 11 of 37



        28.     When Bank A began asking questions about the large and swift movement of

funds in and out of the accounts, Sugarman's Assistant provided assurances concerning the bona

fides of both Ballybunion and Thorsdale. Ultimately Bank A allowed the accounts to remain

open but restricted their international activity.

        29.    Barred only from engaging in international wire traffic, Galanis directed the

remaining $92,000 out of the Thorsdale account to another Thorsdale account at a different

institution, and Sugarman directed $800,000 out of the Ballybunion account to an investment in a

solar company in which he had an interest, COR Financial (HK), and additional amounts to a

technology investment. All told, the Ballybunion scheme garnered Sugarman and Galanis more

than $1 million from Wealth-Assurance, while allowing them to complete the Wealth-Assurance

acquisition.

        30.    In the following months, Wealth-Assurance employees made repeated efforts to

obtain statements for the company's purported Ballybunion investment. After multiple emails

went unanswered, aWealth-Assurance board member finally reached out to Galanis, copying

Sugarman, for help. Galanis responded by email to Sugarman and the board member on

December 17, 2014 that he would "contact the parties at interest and obtain the stub period

information." On December 20, 2014, Galanis forwarded a fabricated statement, showing a June

30, 2014 valuation of $5.6 million, an impossibility given the distribution of the funds out of

Ballybunion's account at Bank A, as Sugarman, who received the fabricated statement, knew.

Sugarman and Galanis thereafter enlisted Dunkerley to provide additional fabricated statements.

In a July 25, 2015 email from "administration@bbfund-admin.com," Dunkerley, acting at

Galanis's direction and with Sugarman's knowledge and approval, provided an account

statement as of December 31, 2014, showing that Wealth-Assurance's supposed investment in



                                                    11
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 12 of 37



the Ballybunion fund had grown to more than $5.7 million, even though, as Sugarman and

Galanis knew, that money had never been invested in the Ballybunion Caplain UK Focus

Growth Fund but had instead been diverted to the fake Ballybunion's bank account and then sent

to other payees and investments months earlier.

       31.     Sugarman maintained the Ballybunion investment charade even after Galanis's

September 2015 arrest in the Gerova matter. In January 2016, one of the officers of VGL

reached out to Sugarman's Assistant, who still worked with Sugarman, with questions about the

investment, noting that he had been referred to Sugarman's Assistant by Sugarman. And in

March 2016, the same VGL officer identified Sugarman's Assistant to aWealth-Assurance

employee "as your contact for all Ballybunion matters going forward, including NAV as at

December 31, 2015 and future quarters." At the time Sugarman identified Sugarman's Assistant

as the Ballybunion contact to VGL, he knew, or was reckless in not knowing, that there was no

investment to value, that Sugarman's Assistant was not a representative of the real Ballybunion

fund, and that the Nevada Ballybunion had no connection to the Irish fund in which Wealth-

Assurance's investment had been approved by its Board.

   B. Galanis and John Galanis Entice the Tribal Entity to Issue Limited Recourse Bonds

       32.     In March 2014, Sugarman and Galanis needed another source of discretionary

funding for their plans to build a financial conglomerate. Galanis and his father, John Galanis, a

recidivist fraudster who had already spent significant time in prison, came up with the Tribal

Bonds scheme to provide the needed funds.

       33.     At a convention in Las Vegas, John Galanis met with representatives of the

WLCC to discuss the idea of the Tribal Corporation's issuance of limited recourse bonds that he

and Galanis had already structured. The WLCC is affiliated with the Wakpamni District of the



                                                12
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 13 of 37



Oglala Sioux Nation, whose members live in one of the poorest regions in the United States.

The WLCC ultimately agreed to the idea and issued three tranches of Tribal Bonds, totaling

about $60 million. According to the Bond documents, the proceeds from the Bond sales were

supposed to be used by the Tribal Corporation to purchase an annuity (as an investment that

could generate sufficient income to pay interest to bondholders) from Wealth-Assurance, a VGL

subsidiary.

       34.        Once WLCC was secured as the issuer, Sugarman and Galanis arranged for VGL

subsidiaries to provide financing to purchase two investment advisers —Hughes and AAM —with

the expectation that client funds would be used to purchase the Tribal Bonds. Emails between

Sugarman and Galanis reflect their intent from the outset of the scheme to use Wealth-Assurance

as a conduit through which they could control and use the proceeds from the Tribal Bonds for

their own benefit. In April 2014, when an initial issuance of $20 million in bonds appeared

imminent, Galanis emailed Sugarman: "I believe we can arrange a trade where the tribe acquires

a $20 million insurance policy from [Wealth-Assurance] in consideration for $20 million of

municipal bonds issued by the tribe. [W]e would be appointed the discretionary manager over

the policy. Therefore we would have discretion over the bond. [L]et's discuss how it can be

allocated."

       35.        In another email with Sugarman, Galanis further explained, "$20mm. $Smm to

their [the Tribal Corporation's] project and $15mm to [Wealth-Assurance]. 20 year

discretionary."




                                                13
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 14 of 37



    C. Sugarman Arranges Financing to Purchase Investment Advisers with the
       Expectation that Clients' Funds Would Be Used to Purchase Tribal Bonds and
       Proceeds Would Be Funneled Back to WAH

        36.    In order to secure victims to purchase the Tribal Bonds, and to generate the

proceeds they would misappropriate, Sugarman and Galanis arranged to obtain control over two

investment advisers, and their captive client funds. First, in August 2014, Sugarman financed the

purchase of Hughes, which invested $27 million of its clients' funds in Tribal Bonds. Second, in

April 2015, Sugarman financed the purchase of AAM, and participated in inducing AAM to

invest $16.2 million of its clients' funds in Tribal Bonds.

       1.      Hughes

        37.    In May 2014, Sugarman and Galanis were introduced to Morton, and the three of

them began negotiating to purchase Hughes, an investment adviser with approximately $900

million under management, based in Alexandria, Virginia.

        38.    On June 3, 2014, Galanis provided Morton with a document titled "Introduction

to COR Capital," to provide to Hughes' then-owner to "demonstrate who [Morton's] financial

sponsors are." The "Introduction to COR Capital" document, which Galanis authored,

described several businesses that COR Capital purportedly owned, including Wealth-Assurance

and Burnham Securities, and referred to a website that Sugarman had launched,

www.corfunds.com, which included similar information relating to COR Capital's businesses.

        39.    Sugarman held himself out as a Member and Manager of COR Capital, including

in a Board Resolution he signed in connection with the purchase of Wealth-Assurance in 2013.

Sugarman saw and approved Galanis's "Introduction to COR Capital." Indeed, its description of

COR Capital and its business interests was consistent with the description of the businesses in

the application Sugarman authorized for submission to the Liechtenstein regulators in seeking

approval for the Wealth-Assurance acquisition in 2013. It was also consistent with his own

                                                 14
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 15 of 37



handwritten notes, dated May 2, 2014, that Sugarman provided to a graphics employee of COR

Capital in connection with his work on the corfunds.com website.

       40.     On July 16, 2014, Galanis sent Sugarman a copy of the executed term sheet for

the acquisition of Hughes, noting: "[W]e get discretion over $900 million." Galanis also told

Sugarman that they "needled] to raise $2.7MM in two weeks" for the acquisition of Hughes.

And to assure Sugarman that the acquisition would result in their control over client funds,

Galanis added that he would be "appointing Hirst as acting CIO [Chief Investment Officer]" of

Hughes. With one of their own directing the investments, Sugarman's and Galanis's control

over the bond proceeds was guaranteed.

       41.     To obtain funding for the acquisition, Sugarman had Galanis draft a memo to the

Board of Wealth-Assurance, recommending that Wealth-Assurance acquire an interest in Hughes

through a newly formed Wealth-Assurance subsidiary, BFG Investments. Galanis sent drafts of

the memo to Sugarman for comments on August 5 and August 7, 2014. The memo was drafted

as if it were from Dunkerley, whom Sugarman and Galanis had installed as WAH's nominee

CEO, to Sugarman and another Wealth-Assurance board member, and as if WAH had "referred"

an investment proposal to Wealth-Assurance. As Sugarman knew, Galanis's role behind the

scenes was to remain just that, given his prior disciplinary history with the SEC, and to conceal

his involvement from the official Wealth-Assurance records, Galanis's name was not on the

memo, despite his authorship of it.3

       42.     The investment memo reflects Sugarman's and Galanis's plan to purchase Hughes

so that they could direct investments of Hughes' client funds in the Tribal Bonds and funnel a



3     In 2007, Galanis had been barred for five years from acting as an officer or director of
any public company pursuant to a settlement of a Commission enforcement action, SEC v.
Penthouse Int'1, Inc., et al., OS-cv-0780 (S.D.N.Y.).
                                                15
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 16 of 37



large portion of the proceeds from those bond purchases to WAH. It contained a

recommendation that the investment to purchase Hughes be conditioned on confirmation by

WAH of an executed Subscription Agreement pursuant to which an entity named "Wakpamni

Investments" would purchase $12 million of WAH's Class B shares.

       43.     On August 11, 2014, Wealth-Assurance held a meeting of its Board of Directors,

including Sugarman, during which Dunkerley's memo (ghost-written by Galanis) was circulated

to the Board, presenting the opportunity to purchase Hughes through BFG Investments and

recommending the purchase. Notably, the minutes from the Board meeting reflect the Board's

understanding that this was Dunkerley's and Sugarman's proposal, noting that the Board "puts

its trust in the proven expertise of Jason Sugarman and Hugh Dunkerley on investment matters."

Based on the memo's representations, Wealth-Assurance agreed to make the investment.

       44.     On August 12, 2014, Wealth-Assurance caused its newly-formed subsidiary BFG

Investments to make a capital contribution of $2,660,618 to GMT, which funds GMT then used

to finance its purchase of Hughes. Hughes became GMT's subsidiary, and Morton became the

CEO of Hughes.

       45.     The day after GMT acquired Hughes, Galanis obtained a CUSIP for the Tribal

Bonds which he forwarded to Sugarman. On August 20, 2014, Galanis forwarded a spreadsheet

and trade blotter to Sugarman, reflecting that nine of Hughes' clients had purchased a total of

$27,077,436 of Tribal Bonds. Burnham Securities served as the placement agent in exchange for

a $250,000 fee from the Bond sale proceeds.

       46.     Sugarman knew from Galanis that the proceeds from the Bond sales were

supposed to be used by the Tribal Corporation to purchase an annuity (as an investment that

could generate sufficient income to pay interest to bondholders) from Wealth-Assurance.



                                                16
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 17 of 37



Sugarman also knew, or was reckless in not knowing, how the proceeds were meant to be

invested through his review of the transaction as a member of Burnham's Investment Committee,

which approved the transaction as laid out in the deal documents, including the Placement Agent

Agreement, in ~ meeting attended by at least Dunkerley.

       47.     However, on August 20, 2014, the same day that the Bonds were purchased,

Galanis sent Sugarman a spreadsheet describing an alternative proposed allocation of all of the

Tribal Bonds proceeds. The proposed allocation did not include any funds being used to

purchase an annuity from Wealth-Assurance. Instead, it included, among other things, $12

million for "WAH B Shares" (as had been contemplated in the investment memo provided to

Wealth-Assurance's board recommending the investment), $1.3 million for "Bonair/ICA [a Hirst

entity]," $100,000 for "Camden" [a Sugarman entity] and $47,500 for "JS [Jason Sugarman]."

       48.     In the weeks following Hughes' clients' purchases of the Bonds, Galanis,

Sugarman and the Previously Charged Defendants misappropriated all of the proceeds for their

personal benefit. Galanis arranged for an entity called Wealth Assurance Private Client

Corporation ("WAPCC"), which had a strikingly similar name but bore no relationship to

Wealth-Assurance, to be set up as the purported annuity provider, and directed that it be named

in the annuity contract as the entity to which the proceeds should be directed. Making this last-

minute change to the annuity contract allowed Sugarman and Galanis to direct the proceeds to

their control, but also avoided raising the suspicion of the Indenture Trustee (who was charged

with directing the proceeds) or the Tribal Corporation, who had to authorize the release of the

proceeds.

       49.     WAPCC, acting through Dunkerley, sent most of the proceeds to Thorsdale, and

from there, Sugarman and Galanis further misappropriated the funds, including in ways that



                                                17
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 18 of 37



Galanis had proposed in the August 20, 2014 spreadsheet that he sent to Sugarman. For

example, on August 29, 2014, $1.3 million of the bond proceeds were used to repay a loan that

Hirst, through his company Insurance Company of the Americas ("ICA"), had made to

Sugarman and Galanis in connection with the acquisition of Wealth-Assurance, and on

September 4, 2014, $47,500 of the bond proceeds were sent to Sugarman.

       50.     As Sugarman and Galanis had initially planned when they convinced Wealth-

Assurance's Board to purchase Hughes, the largest chunk of proceeds from Hughes' clients'

purchases of Tribal Bonds was used for the benefit of WAH. However, instead of using $12

million to buy WAH Class B shares, Galanis devised a way to multiply the Tribal Bonds

proceeds by recycling the funds to purchase new sham bonds.

       51.     On September 24, 2014, Galanis sent $15 million of bond proceeds from the

Thorsdale account to Rosemont, an entity owned by Archer. Rosemont then wired $15 million

to the Tribal Corporation to purchase a new tranche of Tribal Bonds (the "Rosemont Bond"), and

the Tribal Corporation, in turn, sent most of the recycled funds to WAPCC, with the ostensible

purpose of purchasing a new annuity.

       52.     However, instead of actually investing any of the funds in an annuity for the

benefit of Tribal Corporation, Galanis recycled a portion of the funds once more to fund

Gooney's purchase of anewly-issued $5 million Tribal Bond (the "Cooney Bond"). Sugarman

and Galanis then used $11 million of the proceeds remaining from the Rosemont Bond and the

proceeds of the Cooney Bond to enable WAH to purchase another insurance company, Valorlife,

in November 2014, as described more fully in paragraphs 73 to 79.

       53.     And through the recycling of the first Bonds' proceeds into the purchase of

additional bonds, Sugarman, Galanis, Archer and Cooney not only retained and used the cash



                                                18
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 19 of 37



proceeds, but ended up with additional Bonds, nominally worth another $20 million, that they

could, and did, use as currency for additional acquisitions and other purposes.

       2.      AAM

       54.     In late 2014, Sugarman and Galanis began searching for additional investment

advisers to supply more client funds to invest in yet another tranche of Tribal Bonds. Morton

identified AAM, an investment manager with $11 billion in assets under management, as a

potential target for Hughes.

       55.     On October 30, 2014, Morton emailed Galanis that she had had a conversation

with AAM's Chief Strategist "about our SRI/Native American Initiative" and reported that "he is

so onboard with this." According to Morton, the AAM Chief Strategist told her that if she made

him aware of the details of the Bonds ahead of time, he would do his "damndest to get it placed

within a day after the acquisition." Galanis, keeping Sugarman apprised of the progress on

obtaining more bond proceeds, forwarded Morton's email to Sugarman, with the note "Bingo."

       56.     On November 10, 2014, Galanis forwarded Sugarman another email in which the

AAM Chief Strategist told Morton that he had said "prayers" and remained hopeful that she

would acquire AAM. Sugarman asked whether the AAM Chief Strategist was Jewish, to which

Galanis responded, "all we care is that he likes firewater," referring to the Tribal Bonds.

Sugarman replied: "Yes."

       57.     On December 1, 2014, at Sugarman's direction, Dunkerley provided AAM's

General Counsel a letter on behalf of the COR Group of Companies, Inc., confirming COR's

agreement to provide financing to capitalize the purchase of AAM.

       58.     On February 1, 2015, Galanis sent Sugarman a draft "consultant report" directed

to the "Board of Valorlife" regarding the financing of the proposed acquisition of AAM, and



                                                 19
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 20 of 37



asking Sugarman to tell him if the draft "is going in the right direction." After Sugarman

provided feedback, Galanis sent him a revised memo to make it "much more Valor focused."

Ultimately, Sugarman and Galanis obtained Valorlife's authorization to finance GMT's purchase

of AAM through BFG Investments with an upfront capital contribution of $6,120,398.

         59.   The terms of the purchase were memorialized in an Amended and Restated

Limited Liability Company Agreement for GMT ("Restated Agreement"), entered into as of

April 2, 2015. The Restated Agreement provided that AAM's Board of Managers was to consist

of four persons, comprised of two Class A Holders (Morton and her business partner) and two

persons selected by BFG Investments (the WAH subsidiary that financed the purchase) as the

Class B Holder.

         60.   Sugarman and Galanis celebrated the acquisition. In his email to Sugarman

notifying him that the deal had closed, Galanis wrote: "Big milestone. . . Very proud of us."

Sugarman responded: "Agree. Now time to make money!"

         61.   Immediately after the acquisition of AAM closed, and as he and Sugarman had

envisioned, Galanis instructed Morton to identify investors to purchase additional Tribal Bonds.

When Morton told Galanis that AAM's approval of investment in the Bonds was not

forthcoming, Galanis pushed back strongly.

         62.   In an April 10, 2015, email that he forwarded to Sugarman, Galanis reminded

Morton that investing in Tribal Bonds was a "fundamental part of the business plan" and that it

was in "everyone's interest to maintain their word" by investing AAM's clients' funds in the

:
I • .~

         63.   The following business day, Monday, April 13, 2015, Morton sent Galanis

offering memoranda of two funds managed by AAM —Global Yield Opportunity Fund



                                               ►_.1
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 21 of 37



("GYOF") and Global Alpha Trust — to determine where to place the Tribal Bonds. GYOF was

a pooled investment vehicle which at the time had only one investor, Omaha School Employees

Retirement System ("OSERS"). Galanis forwarded Morton's email to Sugarman, noting that

despite Morton's claim that there were no available discretionary funds to invest, "apparently we

have a $126 million feeder fund to an Atlantic Cayman hedge fund. . . she said this was a

managed account for months."

       64.     The next day, Galanis emailed Archer and Sugarman that Morton was in the

process of arranging for a Burnham employee to take over the management of GYOF to enable

the investment, but that the "only finesse needed" was that the current manager of the fund, a

legacy AAM employee, would feel "marginalized." Sugarman responded: "Let's have [the

Burnham employee] call [the legacy AAM employee] and see if he likes sports. If so, fly him

out for a warriors or dodgers," referring to the Golden State Warriors and LA Dodgers, two

teams in which Sugarman's in-laws had significant investments. A few hours later, Sugarman

confirmed that arrangements to entertain the AAM employee had been made.

       65.     On April 16, 2015, Morton managed to place the Bonds herself, directing the

investment of $16.2 million of GYOF's client funds in the new issuance of Tribal Bonds. Once

again, Burnham Securities served as the placement agent.

       66.     Thus, Sugarman and Galanis replicated the misappropriation of the Hughes'

clients' funds with the misappropriation of AAM's client's funds: They used the VGL entities to

fund the acquisition of a firm with discretionary access to millions of dollars of client funds, and

then immediately had the firm invest client money in the Bonds. And as before, once client

money was used to invest in the Bonds, Sugarman personally received a portion of the proceeds.




                                                 21
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 22 of 37



On April 20, 2015, WAPCC—the fake annuity provider set up for the scheme and to which the

proceeds were directed—wired $236,000 to the account of Jason Sugarman and his wife.

   D. Sugarman Participated in and Benefitted from the Misappropriation of the Tribal
      Bonds Proceeds

       67.    Based on the documents governing the $43.2 million in Tribal Bonds sold to

Hughes and AAM clients, and after the deduction of various issuance costs and up-front

payments to the Tribal Corporation, $40.1 million of the bond proceeds were to be invested in

annuities issued by an insurance provider said to be related to Wealth-Assurance. Instead, all of

the Hughes and AAM bond proceeds were sent to the WAPCC account. At Galanis's direction,

and with Sugarman's knowledge and approval, most of the funds were sent from WAPCC to

Thorsdale (Galanis's entity), and further misappropriated from there.

       68.     Sugarman and Galanis directed a large portion of the bond proceeds to be sent

from Thorsdale to an account in the name of Wealth Assurance Holdings, Ltd. ("WAH NV"), a

Nevada corporation that bore the same name, but had no actual relationship to WAH. WAH

NV's bank account statements were sent to an office in California that Sugarman and his brother

used in connection with various businesses. Sugarman and Galanis installed Dunkerley as WAH

NV's sole director and president.




                                               22
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 23 of 37



        69.    Sugarman personally participated in and benefited from the misappropriation of

the bond proceeds in at least six ways:

               $524,500 Transferred to Sugarman and His Spouse

        70.    Sugarman directed Galanis to send him $524,500 directly from the bond proceeds

in five separate transfers to him or to him and his wife:

 Date                     Amolult                     Entity from which   Recipient
                                                      Funds were Sent
 9/4/2014                 $47,500.00                  Thorsdale           Jason &Elizabeth
                                                                          Sugarman
 9/4/2014                 $120,000.00                 WAH NV              Jason &Elizabeth
                                                                          Sugarman
 10/30/2014               $78,064.48                  WAH NV              Lausanne LLC (an
                                                                          entity owned by
                                                                          Elizabeth Sugarman)
 10/30/2014               $42,935.52                  WAH NV              Elizabeth Sugarman
 4/20/2015                $236,000.00                 WAPCC               Jason &Elizabeth
                                                                          Sugarman


        2.     Sugarman and Galanis Misused the $15 Million Rosemont Bond to Benefit
               Themselves

        71.    As described in paragraphs 51-52, above, Galanis recycled $15 million of the

proceeds from Hughes' clients' purchases of Tribal Bonds to enable the purchase of the

Rosemont Bond. Sugarman knew that the Bonds had been issued by no later than October 29,

2014, when Galanis sent him an email attaching Bloomberg screenshots of the issuance. And,

Sugarman both knew of and shared Galanis's intention to use the Rosemont Bond as currency

for other transactions made by their group; on October 30, 2014, Sugarman asked a business

associate familiar with Bermuda insurance regulations whether the Bermuda Monetary Authority

would give another Sugarman insurer appropriate statutory capital credit for the Bond if it were

placed in the insurer's portfolio. With the same goal in mind, Galanis asked a similar question of

the lawyer who had represented Burnham in the placement of the Rosemont Bond. On

                                                 23
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 24 of 37



November 14, 2014, in an email Galanis forwarded to Sugarman, Galanis asked the lawyer

whether Rosemont could "transfer title to" a portion of the "$15MM . . .they own to an

insurance company they have an investment in." And Sugarman knew, or was reckless in not

knowing, that the Rosemont Bond had not been paid for with Rosemont funds. Although both

Sugarman and Galanis were discussing the uses to which they could put the Rosemont Bond,

neither included Archer in these discussions, indicating that both knew that Archer had no

legitimate interest in the Bonds his entity had purportedly bought. For his part, Archer never

treated the Rosemont Bond as his own; when he wanted to use it as currency himself, as

discussed below in paragraph 91, he asked Sugarman and Galanis to approve the use.

       72.     Sugarman and Galanis deployed the $15 million Rosemont Bond and $5 million

Cooney Bond in four different ways:

               a.     Sugarman and Galanis Used $11,000,000 of the Rosemont and Cooney
                      Bonds' Proceeds to Purchase Liechtenstein-basedInsurer Valorlife

       73.     In late 2013 and early 2014, Sugarman and Galanis negotiated Wealth-

Assurance's purchase of Valorlife from Swiss insurer, Vaudoise Insurance Holding Ltd.

("Vaudoise"), for approximately $20 million. Galanis emailed Sugarman, Archer and Cooney:

"Good news is this is a deal. Bad news is timing. Let's discuss how to flush out our potentials."

After several failed attempts at securing funding from other sources, Sugarman and Galanis

ultimately used most of the Rosemont and Cooney Bond proceeds for the purchase.

       74.     On November 10, 2014, when regulatory approval of the purchase was imminent,

a Wealth-Assurance director emailed the other directors, including Sugarman, indicating that

Wealth-Assurance's Board of Directors had passed a resolution to fund a portion of the purchase

and the remaining funds would be sent by WAH. He instructed Wealth-Assurance's secretary to




                                                24
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 25 of 37



"liaise with Jason Sugarman to ensure that these series of transfers are carried out with the

utmost efficacy." Sugarman forwarded the email to Galanis.

       75.     On November 14 and November 17, 2014, Sugarman and Galanis siphoned

$11,000,000 of the Rosemont Bond and Cooney Bond proceeds to Vaudoise to purchase

Valorlife. As with the first issuance of the Bonds, the Rosemont and Cooney Bond proceeds

were sent from the Tribal Corporation to WAPCC ostensibly to purchase an annuity. Instead, in

a plan hatched by Sugarman and Galanis, Sugarman and Galanis arranged for most of the funds

to be sent from WAPCC to Vaudoise in two ways that were designed to disguise that the real

source was recycled proceeds from earlier Tribal Bond sales.

       76.     First, Sugarman and Galanis arranged to send $3,895,000 from WAPCC to

Cooney on November 12, 2014, who forwarded those funds the next day, along with an

additional $30,000 of bond proceeds that he had received from Thorsdale, to Camden Escrow, an

entity owned by Sugarman. On November 14, 2014, Camden Escrow sent $3,950,000 to a law

firm's trust account, which in turn sent $3,925,000 to Vaudoise.

       77.     Second, Sugarman and Galanis sent $10,570,000 from WAPCC to Thorsdale, and

then $7,080,000 from Thorsdale to WAH NV, finally sending $7,075,000 from WAH NV to

Vaudoise in two wires on November 14, 2014 and November 17, 2014. By arranging for WAH

NV to send the funds to Vaudoise, Sugarman and Galanis were able to maintain the appearance

that WAH was completing the acquisition.

       78.     According to marketing material prepared by Galanis, the purchase resulted in

WAH becoming the leading life insurer in Liechtenstein, with assets of $6.75 billion and gross

revenue over $1 billion.

       79.     Sugarman was the primary beneficiary of the purchase. Through COR



                                                 25
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 26 of 37



International, Sugarman owned all of WAH's voting shares, and most of its economic shares.

Once he gained control over Valorlife, he was able to direct its investments in ways to benefit

himself and Galanis, including $3,195,000 to purportedly purchase Tribal Bonds, as described

below, and $6,120,398 to purchase AAM.

               b.     Sugarman Arrangedfor V~lorlife to Purchase a Portion of the
                      Rosemont Bond to Facilitate Galanis's Purchase of a Manitattan
                      Apartment

       80.      In December 2014, Sugarman and Galanis convinced the board of Valorlife — to

which Sugarman had been appointed after the acquisition — to invest $3,195,000 in Tribal Bonds.

On December 1, 2014, Galanis sent Sugarman a memo from WAH to the Investment Committee

of Valorlife recommending the investment.

       81.     Board Minutes from a December 4, 2014 meeting of Valorlife's Board of

Directors note that "in absence of a professional investment manager within Valorlife the board

welcomes the formal proposal from the company's shareholder [Sugarman] to invest in the

described Fixed Income Municipal Bonds, and puts its trust in the proven expertise of Jason

Sugarman and Hugh Dunkerley on investment matters. . . . It has been represented to the Board

that a full due diligence has been conducted on the underlying investment in the bonds. . . ."

The Board Minutes include the CUSIP of the Tribal Bonds to be purchased, which matches the

CUSIP of the Rosemont Bond.

       82.     The Valorlife Board—which included Sugarman and Dunkerley as voting

members—agreed to the investment, and on December 8, 2014, Valorlife transferred $3,195,000

to a trust account at a law firm ostensibly to purchase a portion of the Rosemont Bond.

However, the law firm did not send Valorlife's money to Rosemont. Instead, with the

knowledge of Sugarman and Galanis, the law firm wired funds to a title company and a different
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 27 of 37



law firm. The title company was the title agent for an apartment located at 260 West Broadway

in Manhattan, which was purchased by Galanis around the time of the transfer of funds; the

transferee law firm was the firm that represented the seller of that apartment.

       83.     In January 2015, an employee at Valorlife's corporate parent asked an attorney

for Burnham for details concerning the Bond Valorlife had purchased. She related that she

understood that a portion of the Rosemont Bond would be transferred to reflect the purchase. In

actuality, though, Rosemont never transferred any portion of the Rosemont Bond to Valorlife.

Instead, the Rosemont Bond remained in a New York City brokerage account in the name of

"RSB LLC" until Galanis and Sugarman found another use for it in April 2015.

               c.      Sug~rrman Used the Rosemont Bond to Buy a Bermuda Insurance
                       Company

       84.     Notwithstanding that a portion of the Rosemont Bond had purportedly been sold

off to Valorlife, in April 2015, Sugarman found another use for the full $15 million bond:

financing the purchase of yet another insurance subsidiary, this time Bermuda International

Insurance Services Limited (`BIISL," subsequently known as "VL Assurance")

       85.     On March 31, 2015, Galanis emailed Archer and Sugarman regarding a proposed

structure for the acquisition of BIISL by VGL whereby Rosemont would contribute the

Rosemont Bond to VGL. Sugarman replied: "Great. Thank you." On April 9, 2015, pursuant to

the Galanis plan that Sugarman had approved, Archer signed a letter authorizing his New York

City-based broker to transfer the Rosemont Bond then in its custody, and then purportedly

valued at $16.7 million, to an account at the same broker in the name of VL Assurance.

       86.     This transfer enabled Sugarman to purchase BIISL with the highly illiquid (and

worthless) Rosemont Bond. By the time Archer authorized the transfer of the Rosemont Bond

from Rosemont's account to VL Assurance's, Sugarman and Galanis had already made a down-


                                                27
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 28 of 37



payment for BIISL, re-christened it as "VL Assurance," and had obtained control of its assets.

By replacing the former BIISL's liquid holdings with the Rosemont Bond to satisfy its statutory

minimum net capital requirements, VL Assurance could liquidate almost $14 million of the

former BIISL's own statutory capital and use the resulting cash to pay its prior owners the

acquisition price without running afoul of regulatory capital requirements.

        87.    Just as he had done with Valorlife, Sugarman used his ownership and control of

VGL to direct VL Assurance's investments. On May 21, 2015, Sugarman directed VL

Assurance to liquidate another $8.5 million of liquid bonds that it held at the time to fund two

"loans," of $4.25 million each, to entities that he controlled: VGL and Inversiones Balesia, a

foreign subsidiary of a cell towers company.

        88.    In both instances, and at Sugarman's direction, VL Assurance sent the funds to

Sugarman's attorney's trust account, not to the purported borrowers. From there, and again at

Sugarman's direction, Sugarman's attorney disbursed the money to several different individuals

and entities for Sugarman's benefit, including funds sent directly to Sugarman's other business

interests, funds paid to a third party to settle a lawsuit to which Sugarman and his brother were

parties and to make charitable donations in his name.

        89.    Although the promissory notes provided that the loans were to be repaid a year

later, neither loan was ever repaid by the borrowers.

               l
               ~       Sugarman and Gal~znis Used the Rosemont Bond to Meet Burnham
                       Securities' Net Capital Requirements

       90.     In May 2015, Burnham Securities was facing difficulty meeting the

Commission's minimum regulatory net capital requirements. This presented another opportunity

for Sugarman and Galanis to make use of the Rosemont Bond.

       91.     On May 12, 2015, Archer wrote to Galanis and Sugarman to ask that they approve


                                                28
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 29 of 37



the transfer of the Rosemont Bond to Burnham Securities, telling them that Burnham needed the

Rosemont Bond that had been transferred from the Rosemont account to the VL Assurance

account to pay for the VL Assurance acquisition, noting that "it will be very helpful for the

Burnham change of control application] with FINRA." On May 29, 2015, Sugarman, on behalf

of VL Assurance, gave written instructions to the broker holding the Rosemont Bond on behalf

of VL Assurance to "journa12,600,000 of the [Wakpamni Bonds] . . . to the account titled

Burnham Securities Inc." The Bond (with a supposed market value of $3 million) was

purportedly transferred to Burnham Securities in exchange for a promissory note, but the loan

was never documented, indicating that the transaction was a sham. In a spreadsheet of VL

Assurance's assets prepared at Sugarman's direction by a VL Assurance finance employee over

a year later, on July 16, 2016, the $3 million dollar promissory note was listed with the following

note: "Details to be agreed/confirmed." At the point that they arranged for the transfer of the

Bond to Burnham Securities, Sugarman and Galanis knew that there was no bona fide market for

the Tribal Bonds, and that they were responsible for arranging all of the sales of the Bonds to

date. Yet they arranged for Burnham Securities to include the full value of the Bonds with

accrued interest — $3,023,123 — in its calculation of net capital in an attempt to meet the

Commission's minimum net capital requirements and keep Burnham Securities in business.

       3.      Repayment of $1.3 Million Loan from Hirst

       92.     In 2013, Sugarman and Galanis borrowed $1.3 million from Hirst as part of their

purchase of Wealth-Assurance. Hirst loaned them the money through ICA, an entity that he

controlled.

       93.     On August 29, 2014, with Sugarman's knowledge and consent, Galanis wired

$1.3 million of the proceeds from the first Tribal Bond issuance from Thorsdale to Rosemary &



                                                 29
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 30 of 37



Rue, another company controlled by Hirst, as repayment of the debt.

       94.     The wire to Hirst's company was consistent with the spreadsheet detailing the

allocation of proceeds that Galanis had shared with Sugarman on the day the first Tribal Bonds

were sold.

        4.     Payments to Hughes and AAM

       95.     Morton's agreement to wrongfully invest her firm clients in the Tribal Bonds was

driven by her expectation of continued backing from her firm's co-owners and financiers:

Sugarman and Galanis. Sugarman and Galanis complied with her pleas for additional funds,

both by arranging wire transfers from their personal accounts and by improperly diverting to

Hughes and AAM a portion of the bond proceeds that WAPCC was supposed to be investing in

annuities on behalf of the Tribal Corporation.

       96.     Sugarman and his wife made two payments to Hughes/AAM: 1) a $100,000

payment on February 26, 2015; and 2) a $45,000 payment on April 16, 2015 (the same day that

Morton directed the AAM clients' purchase of Tribal Bonds).

       97.    In addition, Hughes and AAM received at least $655,000 of bond proceeds for

working capital: 1) a $350,000 payment on September 8, 2014, that Galanis (with Sugarman's

knowledge and approval) had WAPCC wire to Thorsdale and then to WAH NV, which then

wired it to Hughes; and 2) a $305,000 payment that Dunkerley (also with Sugarman's knowledge

and approval) wired to AAM directly from the WAPCC account on Apri123, 2015.

       98.    In April 2015, Galanis had Sugarman and the other GMT board members

document two of these payments to Hughes and AAM as loans from Thorsdale. In doing so,

Galanis falsely represented that Thorsdale was "unaffiliated from the Class B share holder" and

demanded that Thorsdale be awarded "board observer rights as well."



                                                 30
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 31 of 37



       99.     On September 26, 2015 —after Galanis had been arrested in the Gerova matter —

Morton once again turned to Sugarman with an additional capital request. Sugarman responded

by accusing Morton of believing "that there is a blank check without accountability or

transparency" and questioning why she was showing negative cash flow after she had showed

him a "very profitable pro forma" when they had met in New York City the prior week.

       5.      Purchases of Code Rebel IPO Securities

       100.    At the direction of Sugarman and Galanis, WAPCC used a significant portion of

the proceeds from the sale of the Apri12015 Tribal Bonds to support the successful initial public

offering ("IPO") of Code Rebel Corporation ("Code Rebel"), in which Sugarman, Galanis, and

other Previously Charged Defendants all held shares.

       101.    In October 2014, Galanis sent Sugarman draft registration statements for Code

Rebel and emailed members of Burnham's investment committee, including Sugarman,

concerning the possibility of Burnham Securities acting as an underwriter for Code Rebel's

IPO.

       102.    In May 2015, Sugarman, Galanis and other Previously Charged Defendants

coordinated the success of Code Rebel's IPO, which Burnham Securities had agreed to

underwrite. To ensure that they controlled the offering and that only those who could be trusted

not to dump the shares in the market too early would be allowed to participate, Galanis and

Sugarman contacted several individuals, including their "friends and family" to purchase shares

during the IPO. In trying to induce a potential investor, Sugarman told an associate that in

speaking to the investor, he should "be clear that the shares will remain in the acct and we will

flip them after 30 days." In another email to a potential investor, Sugarman's Assistant wrote,

cc:ing Sugarman: "We strongly believe it will trade up during the first 50 days."



                                                31
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 32 of 37



       103.   Upon receiving an email from Burnham concerning the IPO, Sugarman's father

asked Sugarman, "Is this correct, that you wanted ine to buy 100 shares of the IPO?" Sugarman

also directed VL Assurance to purchase $250,000 worth of shares.

       104.   Code Rebel's stock was initially offered on the NASDAQ on May 19, 2015 at

$5/share. At the time of the IPO, Sugarman and his wife each held 245,000 shares.

       105.   Between April 29 and May 18, 2015, Dunkerley, acting at Sugarman and

Galanis's direction or with their knowledge, authorized wires totaling $4,336,000 from the

WAPCC account to two brokerage accounts at Burnham Securities in New York that Galanis

instructed an associate to open in the names of Thunder Valley Engineering ("Thunder Valley")

and Seymour Capital. On May 18, 2015, when one of the wires had not yet reached Burnham

Securities, Galanis emailed Sugarman, "hugh wire hasn't shown," and said that he was hoping

the SWIFT confirm was "conclusive . . . in time." Galanis's email included an attachment with a

list of all the commitments they had secured to purchase Code Rebel shares during the IPO,

including from Thunder Valley, Seymour Capital, VL Assurance and Sugarman's father.

       106.   Thunder Valley and Seymour Capital used $4,335,000 of the funds that they

received from WAPCC to purchase 867,000 shares of Code Rebel during the IPO. The shares

purchased by Thunder Valley and Seymour Capital represented 87% of the shares offered during

Code Rebel's IPO. The remaining 13%was also sold to friendly accounts, including accounts

controlled by Sugarman.

       107.   Thunder Valley and Seymour Capital liquidated at least a portion of the shares

immediately on the open market at prices ranging from $14 to $36 per share, well above the IPO

purchase price of $5 per share. As of October 15, 2015 IPO, Thunder Valley and Seymour

Capital liquidated 324,120 shares of Code Rebel for proceeds of $4,523,312.



                                               32
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 33 of 37



        108.   Despite Thunder Valley's and Seymour Capital's profitable trading with money

furnished by WAPCC, WAPCC did not recoup the $4.3 million it had sent to their

accounts. Instead, Thunder Valley and Seymour Capital, acting at Galanis's direction, sent

millions of dollars to a variety of other transferees, including Galanis's criminal defense

attorneys, Burnham Financial Group (Burnham Securities' holding company) and Rosemont.

        109.   In June 2015, Sugarman arranged to have the certificates for his 245,000 shares

and his wife's 245,000 shares transferred to brokerage accounts in New York. He also arranged

to donate a portion of his shares (made valuable because of the successful IPO that Sugarman

and Galanis engineered with bond proceeds) to a charitable organization.

       6.      Payment of WAPCC`s Interest Obligations to Bondholders

        110.   In September 2015, after Galanis's arrest in the Gerova matter, emails circulated

among Sugarman, Archer and Cooney discussing items that needed attention, including the

Tribal Bonds. The fake annuity provider, WAPCC, needed to pay more than $1.5 million to the

indenture trustee to cover the interest coming due on the first tranche of Tribal Bonds sold in

August 2014.

        111.   On September 22, 2015, as part of the joint effort to fund WAPCC's payments,

and deflect scrutiny of their scheme, Sugarman had his attorney wire $250,000 to WAPCC.

Those funds came from the $8.5 million that Sugarman had directed VL Assurance to send to his

attorney's trust account, purportedly pursuant to the loan agreements with Inversiones Balesia

and VGL in June 2015.

       112.    WAPCC received the remainder of the funds necessary to make the interest

payment from accounts controlled by Archer and Hirst.




                                                33
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 34 of 37



                                 FIRST CLAIM FOR RELIEF

     Violations of and Aiding and Abetting Violations of Section 17(a)(1} and (3) of the
                                     Securities Act

       113.    The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 - 112.

       114.    Sugarman, directly or indirectly, singly or in concert with others, by use of the

means or instruments of transportation or communication in interstate commerce or by use of the

mails in the offer or sale of securities, with scienter, employed devices, schemes or artifices to

defraud or engaged in transactions, practices or courses of business which operated or would

operate as a fraud or deceit upon a purchaser.

       115.    By virtue of the foregoing, Sugarman directly or indirectly, violated, and unless

restrained and enjoined, will continue violating, Sections 17(a)(1) and (3) of the Securities Act

[15 U.S .C. §§ 77q(a)(1) and (3)].

       116.    In the alternative, Sugarman directly or indirectly, knowingly or recklessly

provided substantial assistance to Galanis, who, directly or indirectly, singly or in concert with

others, in the offer or sale of a security, with scienter, used the means or instruments of

transportation or communication in interstate commerce or used the mails to employ devices,

schemes or artifices to defraud or to engage in transactions, practices or courses of business

which operated or would operate as a fraud or deceit upon a purchaser.

       117.    By virtue of the foregoing, Sugarman aided and abetted, and unless restrained and

enjoined, will continue aiding and abetting, violations of Sections 17(a)(1) and (3) of the

Securities Act [15 U.S.C. §§ 77q(a)(1) and (3)] in violation of Section 15(b) of the Securities Act

[15 U.S.C. § 77o(b)].
     Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 35 of 37



                                 SECOND CLAIM FOR RELIEF

     Violations of and Aiding and Abetting Violations of Section 10(b) of the Exchange Act
                            and Rules lOb-5(a) and (c) Thereunder

        118.    The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 - 112.

        119.    Sugarman directly or indirectly, singly or in concert with others, in connection

with the purchase or sale of a security, with scienter, used the means or instrumentalities of

interstate commerce or of the mails or of a facility of a national securities exchange to employ

devices, schemes, or artifices to defraud; and to engage in acts, practices, or courses of business

which operated or would operate as a fraud or deceit upon others.

        120.    By virtue of the foregoing, Sugarman violated, and unless restrained and enjoined,

will continue violating, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rules lOb-

5(a) and (c) [17 C.F.R.§§ 240.1Ob-5(a) and (c)].

        121.   In the alternative, Sugarman directly or indirectly, provided knowing and

substantial assistance to Galanis, who, directly or indirectly, singly or in concert with others, in

connection with the purchase or sale of a security, with scienter, used the means or

instrumentalities of interstate commerce or of the mails or of a facility of a national securities

exchange to employ devices, schemes, or artifices to defraud; and to engage in acts ,practices, or

courses of business which operated or would operate as a fraud or deceit upon others.

        122.   By virtue of the foregoing, Sugarman aided and abetted, and unless restrained and

enjoined, will continue aiding and abetting, violations of Section 10(b) of the Exchange Act [15

U.S.C. § 78j(b)] and Rules lOb-5(a) and (c) thereunder [17 C.F.R.§§ 240.1Ob-5(a) and (c)] in

violation of Section 20(e) of the Exchange Act [15 U.S.C. § 78t(e)].




                                                  35
    Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 36 of 37



                                    PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that the Court enter a Final

Judgment:

                                                 I.

       Permanently restraining and enjoining Sugarman, his agents, servants, employees and

attorneys and all persons in active concert or participation with him who receive actual notice of

the injunction by personal service or otherwise, and each of them, from violating, directly or

indirectly, Sections 17(a)(1) and (3) of the Securities Act [15 U.S .C. §§ 77q(a)(1) and (3)];

                                               II.

       Permanently restraining and enjoining Sugarman, his agents, servants, employees and

attorneys and all persons in active concert or participation with them who receive actual notice

of the injunction by personal service or otherwise, and each of them, from violating, directly or

indirectly, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rules lOb-5(a) and (c)

[17 C.F.R.§§ 240.1Ob-5(a) and (c)];

                                               III.

       Permanently barring Sugarman from acting as an officer or director of a public company

pursuant to Section 20(e) of the Securities Act [15 U.S.C. § 77t(e)] and Section 21(d)(2) of the

Exchange Act [15 U.S.C. § 78u(d)(2)];

                                                IV.

       Directing Sugarman to disgorge all ill-gotten gains, plus prejudgment interest thereon;

                                                V.

       Directing Sugarman to pay civil money penalties pursuant to 20(d) of the Securities Act

[15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]; and



                                                36
     Case 1:19-cv-05998-GHW-OTW Document 1 Filed 06/26/19 Page 37 of 37



                                               VI.

       Granting such other and further relief as this Court deems just and appropriate.


                                       JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands that this

case be tried to a jury.


Dated: New York, New York
       June 26, 2019

                                             By:     ~orN fj1~a~.~
                                                     Sanjay Wadhwa
                                                     Adam S. Grace
                                                     Nancy A. Brown
                                                     Teja1 D. Shah
                                                     Attorneys for the Plaintiff
                                                     SECURITIES AND EXCHANGE
                                                       COMMISSION
                                                     New York Regional Office
                                                     Brookfield Place
                                                     200 Vesey Street, Suite 400
                                                     New York, New York 10281
                                                     (212) 336-1023 (Brown)
                                                     Email: brownN(a~sec•. ~ov




                                                37
